Citation Nr: 0831455	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for an immune disorder.


REPRESENTATION

Appellant represented by:	Robert F. Howell, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
February 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.
 
In August 2007, the Board issued a decision which, in 
pertinent part, denied the veteran's claims seeking service 
connection for chronic fatigue syndrome, fibromyalgia and an 
immune disorder.  Thereafter, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2008, based on a Joint 
Motion for Remand (Joint Motion), the Court issued an Order 
remanding this case for compliance with the Joint Motion.  


FINDINGS OF FACT

1.  The veteran's chronic fatigue syndrome was first 
diagnosed many years after his active military service, and 
is not shown by the medical evidence of record to be related 
to the veteran's military service or to any incident therein, 
to include as due to exposure to herbicides.

2.  The veteran's fibromyalgia was first diagnosed many years 
after his active military service, and is not shown by the 
medical evidence of record to be related to the veteran's 
military service or to any incident therein, to include as 
due to exposure to herbicides.

3.  The veteran does not current have an immune disorder 
which was incurred or aggravated during his active duty 
military service, or an incident occurring therein.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2007).

2.  Fibromyalgia was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

3.  An immune disorder was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's October 2002 letter advised the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, for the reasons 
indicated below and in the body of this decision, the Board 
does not find that a medical opinion is required in this 
case.  Finally, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an inservice event, injury, or disease, or 
manifestations of certain diseases during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

After reviewing the evidence of record, the Board concludes 
that there is no indication that any of the veteran's current 
conditions, including chronic fatigue syndrome, fibromyalgia 
and immune disorder, may be associated with his military 
service, or any incident therein.  In making this 
determination, the Board points out that none of the claimed 
conditions herein were shown in service, or for over twenty-
five years thereafter.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

In addition, none of the conditions at issue herein are 
entitled to the presumption of service connection based upon 
inservice exposure to herbicides or ionizing radiation. 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309, 3.311 (2007).  
Under the authority of the Agent Orange Act of 1991 and 
supplemental legislation the Secretary of VA has reviewed 
reports from the National Academy of Sciences and determined 
that there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted. 72 Fed. Reg. 32395, 32407 (June 12, 
2007). This would include the veteran's claimed chronic 
fatigue syndrome, fibromyalgia and immune disorder.

Moreover, the veteran is not competent to link any of his 
current conditions to his military service, or any incident 
therein, occurring many years ago.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Finally, after reviewing the 
numerous internet articles and other submissions provided by 
the veteran in support of his claim, as well as the remaining 
evidence of record in his claims folders, the Board does not 
find any probative evidence indicating that the veteran's 
current conditions may be associated with his military 
service, or any incidents therein, over twenty-five years 
ago.  In making this determination, the Board points out that 
the articles submitted on behalf of the veteran herein are 
too general in nature to provide competent evidence 
indicating that his current conditions may be associated with 
his military service. See, e.g., Sacks v. West, 11 Vet. App. 
314, 316-17 (1998).  Specifically, the articles do not 
address the facts in this particular veteran's own case, and 
none of these articles provide any indication that his 
current conditions may be associated with his active duty 
military service from November 8, 1972 to February 14, 1973, 
including his time onboard the USS RICHARD B. ANDERSON (DD-
786) from December 29, 1972 to February 8, 1973.  Finally, 
given the absence of inservice evidence of chronic 
manifestations of the disorders on appeal, no evidence of the 
disorders for many years after separation, and no competent 
evidence of a nexus between service and the veteran's claims, 
a remand for a VA examination would unduly delay resolution 
herein.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Additionally, service connection for certain chronic 
diseases, including organic diseases of the nervous system, 
will be rebuttably presumed if they are manifest to a 
compensable degree within the year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Moreover, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran alleges that he has developed chronic fatigue 
syndrome, fibromyalgia and an immune disorder, secondary to 
his alleged inservice exposure to ionizing radiation, 
herbicides and other toxic chemicals.  

A review of his report of separation, Form DD 214, revealed 
that he served in the Navy from November 8, 1972 to February 
14, 1973.  During this time, the report noted that he had one 
month and sixteen days of foreign and/or sea service.  A 
review of his service personnel records revealed that he 
served onboard the USS RICHARD B. ANDERSON (DD-786) from 
December 29, 1972 to February 8, 1973.  The records also 
indicate that the veteran received a voluntary administrative 
discharge from the service. 

A review of his service medical records is completely silent 
as to any complaints or diagnoses of chronic fatigue 
syndrome, fibromyalgia, or an immune disorder.  His 
separation examination, performed in February 1973, noted 
that his upper and lower extremities were normal.  It also 
noted that his neurological, endocrine, and vascular systems 
were normal.

The veteran filed his present claim seeking service 
connection for chronic fatigue syndrome, fibromyalgia and an 
immune disorder in May 2002.  A review of his post service 
medical treatment records revealed the first reported 
diagnosis for any of these conditions occurred in 2001.  
Around that time, the record indicates that the veteran 
developed numerous conditions, including chronic fatigue 
syndrome, fibromyalgia, and an immune disorder.  He was also 
diagnosed with myasthenia gravis, hypercholesterolemia, 
dyspepsia, lumbar spine disorder, myalgias, and Peyroines 
disease.

In support of his claims, the veteran alleges that he 
developed these conditions secondary to his inservice 
exposure to herbicide agents, ionizing radiation, and other 
unspecified substances.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods.  38 U.S.C.A. 
§ 1116.  The Board notes, however, that this presumption is 
not applicable to the conditions being considered on appeal.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In a similar fashion, chronic fatigue syndrome, fibromyalgia, 
and immune disorder are not entitlement to a presumption of 
service connection based upon his alleged inservice exposure 
to ionizing radiation.  38 C.F.R. § 3.311.  Moreover, the 
veteran has not submitted competent scientific or medical 
evidence indicating that any of these conditions are related 
to the veteran's alleged inservice exposure to ionizing 
radiation. 

After reviewing the veteran's claims folders, the Board finds 
that there is no medical evidence suggesting a direct link 
between the veteran's claimed conditions and his military 
service, including his alleged inservice exposure to 
herbicide agents and ionizing radiation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  The veteran's service 
medical records are silent as to any complaints of or 
treatment for any of these conditions, and his post service 
records are also silent as to any diagnosis for any of these 
conditions for over twenty-five years after his discharge 
from the service.   

Although the veteran may be competent to testify as to the 
symptomatology he has experienced over the years, without 
medical expertise or training, his statements are not 
competent evidence as to whether he has a current disability 
to include the diagnosis or causation of such.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).

While the Board has considered the various internet articles 
submitted by the veteran, it does not find this evidence to 
be persuasive on the issue of whether the veteran's claimed 
conditions, including chronic fatigue syndrome, fibromyalgia, 
and immune disorder, are related to his military service, or 
any incident therein.  See Mattern v. West, 12 Vet. App. 222 
(1999); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

Overall, the preponderance of the evidence is against the 
veteran's claims.  The veteran's claimed conditions, 
including chronic fatigue syndrome, fibromyalgia, and immune 
disorder were not shown in service or for many years 
thereafter.  There is no competent medical evidence of record 
that relates any of these conditions to his military service, 
or to any incident therein.  As the preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for fibromyalgia is denied.

Service connection for an immune disorder is denied.


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


